    Case: 4:20-cv-01735-PLC Doc. #: 3 Filed: 07/21/21 Page: 1 of 8 PageID #: 6



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

JOSEPH MICHAEL DEVON ENGEL,                            )
                                                       )
               Plaintiff,                              )
                                                       )
          V.                                           )           No. 4:20-CV-1735-PLC
                                                       )
COl, et al.,                                           )
                                                       )
               Defendants.                             )

                                    MEMORANDUM AND ORDER

           This matter is before the Court upon review of a civil complaint filed by self-represented

plaintiff Joseph Michael Devon Engel, an incarcerated person at Missouri Eastern Correctional

Center ("MECC"). For the reasons explained below, the Court will allow plaintiff to proceed in

forma pauperis in this action, and will assess an initial partial filing fee of $1.00. Additionally,

the Court will dismiss the complaint pursuant to 28 U.S.C. § 1915(e)(2)(B).

                                         Initial Partial Filing Fee

           At the time he filed the complaint, plaintiff neither paid the filing fee nor filed a motion for

leave to proceed informa pauperis. In the complaint, however, he writes: "Application to Proceed

in District Court without prepaying Fees or Costs." He states that he earns only $5.00 per month.

The Court liberally construes plaintiffs statements in the complaint as a request for leave to

proceed without prepaying fees or costs, or in other words, to proceed informa pauperis. Having

considered plaintiffs statements, the Court will allow him to proceed in forma pauperis in this

action.

          Pursuant to 28 U.S.C. § 1915(b)(l), a prisoner bringing a civil action informa pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his prison

account to pay the entire fee, the Court must assess and, when funds exist, collect an initial partial
    Case: 4:20-cv-01735-PLC Doc. #: 3 Filed: 07/21/21 Page: 2 of 8 PageID #: 7



filing fee of20 percent of the greater of (1) the average monthly deposits in the prisoner's account,

or (2) the average monthly balance in the prisoner's account for the prior six-month period. After

payment of the initial partial filing fee, the prisoner is required to make monthly payments of 20

percent of the preceding month's income credited to the prisoner's account. 28 U.S.C. §

1915(b)(2). The agency having custody of the prisoner will forward these monthly payments to

the Clerk of Court each time the amount in the prisoner's account exceeds $10, until the filing fee

is fully paid. Id

        In his complaint, plaintiff states he earns $5.00 per month. Accordingly, the Court will

assess an initial partial filing fee of $1.00, which is twenty percent of his average monthly earnings.

See Henderson v. Norris, 129 F.3d 481,484 (8th Cir. 1997) (when a prisoner is unable to provide

the Court with a certified copy of his prison account statement, the Court should assess an amount

"that is reasonable, based on whatever information the court has about the prisoner's finances").

If plaintiff is unable to pay the initial partial filing fee, he must submit a copy of his prison account

statement in support of his claim.

                                           Legal Standard

       Pursuant to 28 U.S.C. § 1915(e)(2)(B), the Court may dismiss a complaint filed informa

pauperis if it is frivolous, malicious, fails to state a claim upon which relief may be granted, or

seeks monetary relief from a defendant who is immune from such relief. An action is frivolous if

"it lacks an arguable basis in either law or in fact." Neitzke v. Williams, 490 U.S. 319, 328 (1989).

Dismissals on this ground should only be ordered when the legal theories are "indisputably

meritless," or when the claims rely on "clearly baseless" factual allegations. Denton v. Hernandez,

504 U.S. 25, 31 (1992). "Clearly baseless" factual allegations include those that are "fanciful,"

"fantastic," and "delusional." Id at 32-33 (quoting Neitzke, 490 U.S. at 325,327). "As those words

suggest, a finding of factual frivolousness is appropriate when the facts alleged rise to the level of

                                                   2
    Case: 4:20-cv-01735-PLC Doc. #: 3 Filed: 07/21/21 Page: 3 of 8 PageID #: 8



the irrational or the wholly incredible, whether or not there are judicially noticeable facts available

to contradict them." Id at 33.

        An action is malicious when it is undertaken for the purpose of harassing the named

defendants rather than vindicating a cognizable right. Spencer v. Rhodes, 656 F. Supp. 458, 461-

63 (E.D. N.C. 1987), aff'd 826 F.2d 1061 (4th Cir. 1987). An action can also be considered

malicious if it is part of a longstanding pattern of abusive and repetitious lawsuits. In re Billy Roy

Tyler, 839 F.2d 1290, 1293 (8th Cir. 1988) (per curiam). When determining whether an action is

malicious, the Court need not consider only the complaint before it, but may consider the plaintiff's

other litigious conduct. Cochran v. Morris, 73 F.3d 1310, 1316 (4th Cir. 1996).

        A complaint fails to state a claim upon which relief may be granted if it fails to plead

"enough facts to state a claim to relief that is plausible on its face." Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007). A claim is facially plausible when the plaintiff "pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a

plausible claim for relief is a context-specific task that requires the reviewing court to draw upon

judicial experience and common sense. Id. at 679. The court must assume the veracity of well-

pleaded facts, but need not accept as true "[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements." Id at 678 (citing Twombly, 550 U.S. at 555).

                                           The Complaint

       Plaintiff's complaint is handwritten on four sheets of notebook paper. It includes a case

caption identifying the name of this Court, plaintiff's name, the case number, and the title "Prisoner

Civil Rights Complaint Under 42 U.S.C. 1983." (ECF No. 1 at 1). 1 The second page of the


1
 Plaintiff repeatedly identifies himself as a sovereign citizen, and he states he is a civilly-
committed detainee. However, review of publicly-available records shows he is actually a
convicted and sentenced Missouri state prisoner.
                                                3
     Case: 4:20-cv-01735-PLC Doc. #: 3 Filed: 07/21/21 Page: 4 of 8 PageID #: 9



complaint contains a list identifying the following unnamed individuals as defendants:

Correctional Officer ("CO") 1, CO2, Sergeant, Lieutenant, Captain, Corporal, Major, CCA,

Caseworker, IPC ERDCC Supervisor, IPC ERDCC, P&P Director, P&P Past Director, MODOC,

ERDCC, P&P, Warden, Assistant Warden, Superintendent, Director, Assistant Director, Union

Assistant Director, Lieutenant Governor, Governor, Senator, House Representative, Assistant

Representative General, Senator, CCM, FUM, and Assistant Superintendent. Plaintiff indicates he

sues the defendants in their official and individual capacities.

        Plaintiff sets forth his statement of claim as follows:

        This is in Regards to Polic[y] for Clothing in hole is we have to Be in Full Clothing
        for female staff that [is] what is appropriate. I have Been Down here since 9-8-20
        to 11-22-20 me and a Cousin Chad Williams went through this it [is] in Human and
        Degrading and not right. Andrew Emily and Dylan GRAHAM 1225537 we are all
        not liking this it [is] not right or human for female staff. It [is] Per Polic[y] that you
        have to Be Fully Clothed for female staff I'm [Sovereign] [Citizen] Don't want to
        Be treated that way. So I am suing all 32 Department [separate] for everyone in
        ERDCC on These Between these Dates.

Id. at 2. Plaintiff does not identify any injuries he has suffered arising out of his allegations. Id. at

I.

       Next to each defendant's title, plaintiff writes the amount of monetary relief he seeks from

that defendant. These amounts range from "100 million" dollars to "23 Trillion" dollars. Id. at 2.

Plaintiff also asks this Court to award him "500,000 stocks in Oil Coal, Lead, Zinc, Gold, Silver,

Diamonds, Precious Metals, Steel, Beef, Pork, Chicken, Vegs, Fruits, Dairy, Wheat, Rice, Beans,

Coffee ... Dr. Pepper, Red Bull ... Russia, China, Japan, Fr[ance], ..." and stock in more than

60 other various nations, companies, and banks. He asks the Court to award $1 million to Ryan

Huskey, and $1 million to every person in "7 House" at ERDCC. Finally, he seeks to open ten

factories in St. Francis and Washington Counties and to open a chain of factory outlet stores for

purchasing "vapes" and smoking accessories. Id. at 3-4.

       The complaint is one of more than 130 similar complaints plaintiff has filed in this Court
                                                    4
   Case: 4:20-cv-01735-PLC Doc. #: 3 Filed: 07/21/21 Page: 5 of 8 PageID #: 10



since September of 2020, alleging that his civil rights have been violated by individuals and entities

such as the defendants in this case. The manner in which plaintiff prepared those complaints, and

his demands for relief, are roughly the same as in the instant action. To date, the complaints that

have been reviewed pursuant to 28 U.S.C. § 1915(e)(2) have been dismissed for reasons articulated

therein, or because plaintiff failed to comply with court orders. For complaints filed on or after

December 22, 2020, plaintiff is subject to 28 U.S.C. § 1915(g).

                                            Discussion

       To allege an Eighth Amendment violation, a prisoner must prove that the defendant's

conduct rose to the level of a constitutional violation, "by depriving the plaintiff of the minimal

civilized measure oflife's necessities." Revels v. Vincenz, 382 F.3d 870, 875 (8th Cir. 2004). The

conduct of the defendant must also reflect a subjective state of mind that evinces deliberate

indifference to the prisoner's health or safety. Id. For example, the Eighth Amendment requires

prison officials to ensure that inmates receive adequate clothing. Farmer v. Brennan, 511 U.S.

825, 831 (1994). The prisoner has the burden of showing that the clothing is inadequate. Divers

v. Dep't ofCorrs., 921 F.2d 191, 194 (8th Cir. 1990). Clothing has been deemed inadequate, for

instance, when inmates are subjected to the rain and cold without protective clothing.            See

Chandler v. Moore, 2 F.3d 847, 848 (8th Cir. 1993) (stating that inmate's allegation that he was

forced to stand outside in the rain and cold without adequate clothing was sufficient to preclude §

1915 dismissal); Gordon v. Faber, 973 F.2d 686, 687-88 (8th Cir. 1992) (upholding district court

finding that ordering inmates outdoors without hats and gloves in freezing weather violated the

Eighth Amendment).

       Plaintiffs complaint is subject to dismissal for several reasons. First, he does not allege

any conditions of confinement that would violate the Eighth Amendment's prohibition of cruel

and unusual punishment. Plaintiff alleges that ERDCC's maintains a policy that all prisoners in

                                                  5
   Case: 4:20-cv-01735-PLC Doc. #: 3 Filed: 07/21/21 Page: 6 of 8 PageID #: 11



solitary confinement have to be "in full clothing for female staff." Plaintiff states this policy is

inhumane and degrading. He states that he and three other prisoners "are all not liking this

[policy]." Plaintiff does not state how being required to be fully clothed in front of female staff

violates his rights, and the Court cannot find that plaintiffs rights have been violated. Certainly,

requiring prisoners to be clothed does not constitute cruel and unusual punishment under the

Eighth Amendment. Plaintiffs allegations are illogical and entirely conclusory.

       Plaintiff also does not allege any physical injury. The Prison Litigation Reform Act

provides, "No Federal civil action may be brought by a prisoner confined in a jail, prison, or other

correctional facility, for mental or emotional injury suffered while in custody without a prior

showing of physical injury or the commission of a sexual act." 42 U.S.C. § 1997e(e). Plaintiff

has suffered no physical injury from ERDCC's enforcement of its policy that prisoners housed in

solitary confinement be fully clothed in front of female staff.

       Additionally, even if plaintiff had alleged a physical injury, he does not allege facts

showing that any defendant was personally involved in or directly responsible for any incidents

that injured him, as required to state a claim under§ 1983. See Madewell v. Roberts, 909 F.2d

1203, 1208 (8th Cir. 1990) ("Liability under § 1983 requires a causal link to, and direct

responsibility for, the alleged deprivation ofrights"); Martin v. Sargent, 780 F.2d 1334, 1338 (8th

Cir. 1985) (determining that because the plaintiff did not allege the defendant was personally

involved in or directly responsible for incidents that injured him, his claims were not cognizable

in § 1983 action). Plaintiff has not named any defendant by name, using only their title for

identification. The only specific information plaintiff provides regarding each defendant is the

amount of money he seeks. Simply listing a person as a defendant is insufficient to establish his

or her personal responsibility. See Allen v. Purkett, 5 F.3d 1151, 1153 (8th Cir. 1993) (agreeing

with district court dismissal of two defendants who were named as defendants in the complaint,

                                                 6
   Case: 4:20-cv-01735-PLC Doc. #: 3 Filed: 07/21/21 Page: 7 of 8 PageID #: 12



but who had no factual allegations made against them); Krych v. Hvass, 83 F. App'x 854, 855 (8th

Cir. 2003) (affirming dismissal of prose complaint against defendants who were merely listed as

defendants in the complaint and there were no allegations of constitutional harm against them).

Having thoroughly reviewed and liberally construed the complaint, the Court has determined it is

subject to dismissal for failure to state a claim upon which relief may be granted.

        The complaint is also subject to dismissal because it is frivolous. Plaintiff bases his

entitlement to relief, at least in part, upon his asserted status as a "sovereign citizen." Arguments

based upon sovereign citizen ideology have been summarily rejected as frivolous and irrational in

the Eighth Circuit and in other federal courts around the nation. See United States v. Hart, 701

F.2d 749, 750 (8th Cir. 1983) (rejecting a jurisdictional challenge based upon the defendant's

argument he was a sovereign citizen); United States v. Sterling, 73 8 F .3d 228, 233 n. 1 (11th Cir.

2013); United States v. Benabe, 654 F.3d 753, 761-67 (7th Cir. 2011) (describing the conduct of a

"sovereign citizen" and collecting cases rejecting the group's claims as frivolous, and

recommending that "sovereign citizen" arguments "be rejected summarily, however they are

presented."). Plaintiff also asserts he is entitled to recover thousands of trillions of dollars in

damages based upon a constitutional claim that lacks support, and his other demands for relief are

delusional. The Court concludes that plaintiffs assertions and demands rise to the level of the

irrational or the wholly incredible, and are therefore "clearly baseless" under the standard

articulated in Denton, 504 U.S. 25.

       Having considered the instant complaint, as well as plaintiffs recent history of engaging

in abusive litigation practices, the Court concludes that it would be futile to permit plaintiff leave

to file an amended complaint in this action. The Court will therefore dismiss this action under 28

U.S.C. § 1915(e)(2)(B).

       Accordingly,

                                                  7
   Case: 4:20-cv-01735-PLC Doc. #: 3 Filed: 07/21/21 Page: 8 of 8 PageID #: 13



       IT IS HEREBY ORDERED that plaintiff may proceed in forma pauperis in this action ..

       IT IS FURTHER ORDERED that the plaintiff shall pay an initial filing fee of $1.00

within thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance

payable to "Clerk, United States District Court," and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) that the remittance is for an original proceeding.

       IT IS FURTHER ORDERED that this action is DISMISSED pursuant to 28 U.S.C. §

1915(e)(2)(B). A separate order of dismissal will be entered herewith.

       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

       Dated this   ~ ( 5~ay of July, 2021.


                                              STEPHEN.LlMAUGi(JR.
                                              SENIOR UNITED STATES DISTRICT JUDGE




                                                  8
